Citation Nr: 0218541	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  99-20 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from January 1974 to 
February 1978.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a May 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which denied 
the benefit sought on appeal.


FINDINGS OF FACT

1.  In light of the favorable outcome of this appeal, the 
Board finds that there has been sufficient compliance with 
the requirements of the Veterans Claims Assistance Act of 
2000.

2.  The veteran's current post-traumatic stress disorder 
is related to his service.


CONCLUSION OF LAW

The veteran's post-traumatic stress disorder was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board first notes that this matter has been adequately 
developed pursuant to the guidelines of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475 
114 Stat. 2096 (Nov. 9, 2000).  See 38 U.S.C.A. §§ 5103, 
5103A; see also 38 C.F.R. §§ 3.102, 3.159.  In this 
regard, the claims file reflects VA examination and 
clinical records that contain findings and diagnoses that 
permit the Board to address the issues relevant to the 
veteran's claim.  The RO has also obtained relevant 
information from the National Personnel Records Center 
regarding the veteran's service record, and from the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR) regarding the activities of one of the vessels 
upon which the veteran was stationed during service.  In 
addition, the Board finds that the veteran has continually 
known of the steps which the RO has undertaken to develop 
his claim, and of which steps he could undertake in 
support of his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Lastly, the Board observes that 
since it has decided to grant this claim, any lack of 
notice or development under the VCAA could not be 
considered prejudicial to the veteran.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110, 1131.  For a 
showing of chronic disease in service, there is a 
requirement of a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation 
to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, 
then a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
(PTSD) requires: medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) (2002) (mandating 
that the diagnosis conform to the requirements of the 
Diagnostic and Statistical Manual for Mental Disorders (4th 
ed. 1994) (DSM-IV); a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f).  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor 
is related to that combat, then in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  Id.  

In accordance with 38 C.F.R. § 3.303(f), the Board finds 
that there is credible evidence of both a current PTSD 
diagnosis and an established relationship between the 
veteran's current PTSD symptoms and his claimed in-service 
stressors.  VA treatment records indicate that the veteran 
was not diagnosed with PTSD until at least the end of 
1997.  In September 2002, however, the veteran's brother 
testified as to his observations of an obvious change in 
the veteran's behavior immediately upon his return from 
service and continuing to present day, which the Board 
considers to be credible and relevant evidence for this 
appeal.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (the veteran cannot offer a medical opinion as to 
causation and etiology, but he can provide statements as 
to his complaints and observable symptoms).  The veteran 
was also afforded a June 1999 VA mental examination, 
whereby the examiner noted the veteran's claimed in-
service stressors, diagnosed PTSD, and stated that the 
veteran's current PTSD symptoms, along with his 
experiences aboard ship in the service, appeared to be 
consistent with this diagnosis.  The Board therefore 
observes that the only element at issue in this case is 
verification of the occurrence of the veteran's claimed 
in-service stressors. 

The veteran's DD-214 does not show combat service, so his 
testimony alone may not be considered as verification of 
his claimed in-service stressors.  See 38 C.F.R. 
§ 3.303(f).  Instead, the veteran has asserted that during 
his service on the U.S.S. Midway during the Vietnam War, 
he was exposed to at least two stressors that led to the 
development of his current PTSD. 

The veteran has described one in-service stressor as the 
presence of racism and its aftereffects on the ship during 
his service.  The Board observes that the claims folder 
unfortunately does not contain information sufficient to 
verify the occurrence of this stressor.  

Second, however, the veteran has described an in-service 
stressor concerning the evacuation of Vietnamese refugees 
by the crew of the U.S.S. Midway during his service in 
1974 or 1975.  He stated that he assisted with these 
evacuations, but was also ordered not to allow all of the 
refugees to board the ship because of various constraining 
factors.  The veteran testified that he watched many 
refugees, both young and old, drown in their attempts to 
make it to the ship, and that his recollection of these 
events now is quite disturbing.  

The RO contacted USASCRUR to obtain information on the 
participation of the crew of the U.S.S. Midway in 
Vietnamese refugee evacuations in 1974 and 1975.   In 
November 2000, USASCRUR responded with documentation 
indicating that the U.S.S. Midway participated in relevant 
evacuations.  USASCRUR noted that the ship stood ready to 
provide air support for Operation EAGLE PULL around April 
11, 1975, for the evacuation of Cambodia.  The U.S.S. 
Midway crew, however, were confirmed as actively 
participating in Operation FREQUENT WIND, the evacuation 
of Saigon, which began on April 29, 1975.  USASCRUR stated 
that in two days of operations, a total of 3,073 evacuees 
were recovered and processed aboard the ship.  USASCRUR 
also noted that the ship picked up 84 evacuees on May 4, 
1975, after encountering them in a badly crowded and 
sinking fishing boat.

The Board notes that between the veteran's service 
personnel and service medical records, there is evidence 
sufficient to confirm, and no contradictory information, 
that the veteran was stationed on the U.S.S. Midway during 
the time of these evacuations.  Although the veteran's 
description of some refugees not being allowed on board 
the ship, as well as his reported firsthand observation of 
many refugees drowning, have not been specifically 
confirmed for the record, the Board finds that the 
veteran's overall account of these events during this time 
in history is certainly plausible, and notes that there is 
nothing in the record to contradict his description.  The 
Board observes that the United States Court of Appeals for 
Veterans Claims recently held that the fact that a veteran 
was stationed with a unit that sustained attacks strongly 
suggests that the veteran was, in fact, exposed to these 
attacks.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  Accordingly, the Board finds that, in the absence 
of any contradictory evidence, the occurrence of this 
claimed in-service stressor concerning the veteran's 
participation in these documented evacuations has been 
sufficiently verified for purposes of VA law. 

Congress has created the veterans' benefits system to be 
both "paternalistic" and "uniquely pro-claimant."  See 
Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); 
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000); Nolen v. 
Gober, 222 F.3d 1356 (Fed. Cir. 2000).  In a case such as 
this, where the evidence does not preponderate against the 
claim, and in recognition of the aforementioned guiding 
Congressional principles and the application of the 
benefit of the doubt rule, the Board finds that the 
veteran's claim should prevail.  See also 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for post-traumatic stress disorder is 
granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

